





Exhibit 10.1


APRICUS BIOSCIENCES, INC.
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (the “Agreement”) is dated
as of August 30, 2018 (the “Effective Date”), by and between Richard W. Pascoe
(“Employee”) and Apricus Biosciences, Inc., a Nevada corporation (“Apricus,” and
collectively with its subsidiaries, the “Company”).
RECITALS
A.    Employee became a full-time employee of the Company on March 18, 2013 and
Employee and Apricus entered into an Employment Agreement, dated March 18, 2013,
and an Amended and Restated Employment Agreement, dated as of December 20, 2016
(the “Prior Agreement”).    


B.    The Board of Directors of Apricus (the “Board”) believes it is in the best
interests of the Company and its shareholders to retain Employee and provide
incentives to Employee to serve the Company as set forth herein.


C.    The Board further believes that it is necessary to provide Employee with
certain benefits upon certain terminations of Employee’s employment.


D.    The Company has entered into that certain Agreement and Plan of Merger and
Reorganization, dated as of July 30, 2018, by and among the Company, Arch Merger
Sub, Inc. and Seelos Therapeutics, Inc. (the “Merger Agreement”).


E.    The transactions contemplated by the Merger Agreement will constitute a
Change in Control (as defined below) for purposes of this Agreement.


F.    The Merger Agreement contemplates that Employee’s employment with the
Company will terminate immediately following the closing of the transactions
contemplated by the Merger Agreement, which termination will constitute an
Involuntary Termination (as defined below) within twelve (12) months following a
Change in Control (as defined below) for purposes of this Agreement (the “Merger
Termination”).


G.    The Company and Employee desire to specify the terms and conditions for
Employee’s post-termination payments in the event of the Merger Termination in
order to satisfy the requirements set forth in the Merger Agreement.


H.    To accomplish the foregoing objectives, the Board has directed the
Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement.


It is therefore agreed as follows:


1

--------------------------------------------------------------------------------







Exhibit 10.1


1.At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Employee’s employment with the Company may be terminated by either
party at any time for any or no reason. This “at-will” nature of Employee’s
employment shall remain unchanged during Employee’s tenure as an employee and
may not be changed, except in an express writing signed by Employee and a duly
authorized director of the Company. If Employee’s employment terminates for any
reason, Employee shall not be entitled to any payments, benefits, damages, award
or compensation other than as provided in this Agreement or otherwise agreed to
in writing by the Company or as provided by applicable law.
2.Duties. Employee shall be employed by the Company as Chief Executive Officer
and Secretary of the Company, and, as such, Employee shall faithfully perform
for the Company the duties of said office and shall perform such other duties of
an executive, managerial or administrative nature as shall be specified and
designated from time to time by the Board. Additionally, while the Employee is
employed by the Company as Chief Executive Officer, and following the Merger
Termination the Employee will serve as a director, subject to re-election or
removal by the Company’s shareholders or re-nomination or removal by the Board
in accordance with the Company’s certificate of incorporation, Bylaws and
Corporate Governance Guidelines (each as may be amended or restated from time to
time). While employed by the Company, Employee shall not, without the prior
consent of the Board, (i) render to others services of any kind for compensation
or engage in any other business activity that would materially interfere with
the performance of Employee’s duties under this Agreement, or (ii) directly or
indirectly, whether as a partner, employee, creditor, shareholder, or otherwise,
promote, participate or engage in any activity or other business competitive
with the Company’s business. Employee shall not invest in any company or
business that competes in any manner with the Company; provided that, Employee
may, without violating this section, own as a passive investment, shares of
capital stock of a publicly-traded corporation that engages in competition if
(i) such shares are actively traded on an established national securities market
in the United States, (ii) the number of shares of such corporation’s capital
stock that are beneficially owned (directly or indirectly) by Employee
represents less than one percent of the total number of shares of such
corporation’s outstanding capital stock, and (iii) Employee is not otherwise
associated directly or indirectly with such corporation or with any affiliated
of such corporation. Employee may also participate freely in the affairs of any
recognized charitable organizations, non-profit or in any community affairs of
Employee’s choice. Employee shall be subject to and comply with the policies and
procedures generally applicable to employees of the Company to the extent the
same are not inconsistent with any term of this Agreement.
3.Compensation. As compensation for the services to be rendered by Employee to
the Company pursuant to this Agreement, Employee shall be paid the following
compensation and other benefits, which compensation and benefits may be paid or
provided by Apricus or NexMed (U.S.A.), Inc., Apricus’ wholly-owned subsidiary.
(a)Salary. The Company shall pay Employee a salary at an initial rate of
$487,396.00 per annum, which may be adjusted by the Compensation Committee of
the Board from time to time (the “Annual Salary”), and shall be paid in
accordance with the customary payroll practices of the Company applicable to
employees.


2

--------------------------------------------------------------------------------







Exhibit 10.1


(b)Bonus.     For each fiscal year completed during the term hereof, Employee
shall be eligible to participate in any annual bonus plan provided by the
Company for its employees generally, as in effect from time to time. Employee’s
annual target bonus shall be 50% of the Annual Salary (the “Target Bonus”), with
the actual amount of the bonus, if any, to be determined by the Board or the
Compensation Committee in accordance with the terms of the bonus plan. Employee
shall be required to be employed with the Company on the date that bonuses are
paid in order to be entitled to receive such payment.
(c)Benefits. During the term hereof, Employee shall be eligible for inclusion,
to the extent permitted by law, as a full-time employee of the Company or any of
its subsidiaries, in any and all of the following plans, programs, and policies
in effect at the time, subject to the terms and conditions of such plans,
programs and policies: (i) pension, profit sharing, savings, and other
retirement plans and programs, (ii) life and health (medical, dental,
hospitalization, short-term and long-term disability) insurance plans and
programs, (iii) stock option and stock purchase plans and programs, (iv)
accidental death and dismemberment protection plans and programs, (v) travel
accident insurance plans and programs, (vi) vacation policy (Employee shall
accrue paid vacation per calendar year based on seniority in accordance with
Company’s policies), and (vii) other plans and programs sponsored by the Company
or any subsidiary for employees generally, including any and all plans and
programs that supplement any or all of the foregoing types of plans or programs.
Nothing in this Agreement shall preclude the Company or any of its subsidiaries
or affiliates from terminating or amending any employee benefit plan, program or
policy from time to time after the date of this Agreement.


(d)Expenses. The Company shall pay or reimburse Employee for all ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by Employee during the term of employment in the
performance of Employee’s services under this Agreement; provided that Employee
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Company, no later than thirty (30) days after such
expenses have been so incurred or as otherwise provided in accordance with the
standard practices of the Company.
4.Benefits Upon Termination of Employment.
(a)Severance Upon Involuntary Termination. In the event that Employee suffers an
Involuntary Termination, and subject to the limitations set forth in Section 6,
then in addition to any accrued but unpaid Annual Salary, including Annual
Salary in respect of any accrued and accumulated but unpaid vacation, due to
Employee at the date of such termination, Employee will be entitled to receive
severance benefits as follows: (i) the Company shall pay to Employee in one lump
sum an amount equal to (A) twelve (12) months of Employee’s Annual Salary that
Employee was receiving immediately prior to the Involuntary Termination; plus
(B) any accrued but unpaid bonus for the calendar year preceding Employee’s
termination, to the extent that all criteria for such bonus have been met (with
the exception of the requirement that Employee be employed on the date the bonus
is to be paid) (as determined by the Compensation Committee of the Board in its
discretion); plus (C) 100% of the Employee’s Target Bonus for the year in which
the date of Employee’s Involuntary Termination occurs; (ii) full acceleration of
the vesting of all equity awards


3

--------------------------------------------------------------------------------







Exhibit 10.1


held by Employee at the time of the Involuntary Termination, including any
options, restricted stock, restricted stock units or other awards; and (iii)
reimbursement for the cost of continuation of health insurance benefits provided
to Employee immediately prior to the Involuntary Termination pursuant to the
terms of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) or other applicable law through the earliest to occur of (A) twelve
(12) months following the Involuntary Termination, (B) the date Employee becomes
eligible for coverage under health and/or dental plans of another employer, or
(C) the date upon which Employee is no longer eligible for such COBRA or other
benefits under applicable law (the “COBRA Coverage Period”). If any of the
Company’s health benefits are self-funded as of the date of Employee’s
Involuntary Termination, or if the Company cannot provide the foregoing benefits
in a manner that is exempt from Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) or that is otherwise compliant with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
instead of providing the reimbursements as set forth in clause (iii) above, the
Company shall instead pay to Employee the foregoing monthly amount as a taxable
monthly payment for the COBRA Coverage Period (or any remaining portion
thereof). Subject to Section 6(c), the amounts payable pursuant to clause (i)
above shall be payable in a lump sum within five (5) days following the date
Employee's Release becomes effective and irrevocable.
(b)Disability or Death.  If Employee should suffer a Permanent Disability, the
Company may terminate Employee’s employment hereunder upon ten (10) or more
days’ prior written notice to Employee.  If Employee should pass away during the
term of this Agreement, Employee’s employment shall be deemed terminated on
Employee’s date of death.  For purposes of this Agreement, a “Permanent
Disability” shall be deemed to have occurred only when Employee has qualified
for benefits (including satisfaction of any applicable waiting period) under the
Company’s or a subsidiary’s long-term disability insurance arrangement.  In the
event of the termination of Employee’s employment hereunder by reason of
Permanent Disability or death, the Employment Term shall end on the day of such
termination and the Company shall pay, no later than the first payroll date
following Employee’s termination, to Employee or Employee’s legal representative
(in the event of Permanent Disability), or any beneficiary or beneficiaries
designated by Employee to the Company in writing, or to Employee’s estate if no
such beneficiary has been so designated (in the event of Employee’s death), a
single lump sum payment of: (i) any accrued but unpaid Annual Salary, including
Annual Salary in respect of any accrued and accumulated but unpaid vacation, due
to Employee at the date of such termination; and (ii) any amounts owing, but not
yet paid, pursuant to Section 3(d) hereof. In addition, upon a termination under
this Section 4(b): (1) Employee shall receive a pro rata bonus for the calendar
year in which such termination occurs, equal to Employee's Target Bonus for the
calendar year of said termination multiplied by a fraction, the numerator of
which is the number of days in such year preceding and including the date of
termination, and the denominator of which is three hundred sixty-five (365); (2)
Employee shall receive any accrued but unpaid bonus for the calendar year
preceding Employee’s termination, to the extent that all criteria for such bonus
have been met (with the exception of the requirement that Employee be employed
on the date the bonus is to be paid) (as determined by the Compensation
Committee of the Board in its discretion); and (3) all of Employee’s outstanding
but unvested equity awards shall vest immediately and the expiration date for
all of Employee’s unvested stock option awards shall be extended so that they
expire one year after the date of Employee’s termination under this Section
4(b).  Subject to Section 6(c), the amounts payable pursuant to clauses (1) and
(2) above


4

--------------------------------------------------------------------------------







Exhibit 10.1


shall be paid within five (5) days following the date Employee’s Release becomes
effective and irrevocable (or, in the event of Employee’s death, within five (5)
days following the date of Employee’s death).
(c)Severance Upon a Change in Control Other than a Merger Termination. In the
event that Employee suffers an Involuntary Termination within the 12-month
period following the effective date of a Change in Control unrelated to the
Merger Agreement, then in addition to all accrued but unpaid Annual Salary,
including Annual Salary in respect of any accrued and accumulated but unpaid
vacation, due to Employee at the date of Employee’s termination of employment,
Employee will be entitled to receive severance benefits as follows: (i) the
Company shall pay to Employee in one lump sum an amount equal to the greater of
(A) eighteen (18) months of Employee’s Annual Salary that Employee was receiving
immediately prior to the Involuntary Termination or (B) eighteen (18) months of
Employee’s Annual Salary that Employee was receiving immediately prior to the
Change in Control; (ii) the Company shall pay to Employee in one lump sum (A)
any accrued but unpaid bonus for the calendar year preceding Employee’s
termination, to the extent that all criteria for such bonus have been met (with
the exception of the requirement that Employee be employed on the date the bonus
is to be paid) (as determined by the Compensation Committee of the Board in its
discretion), plus (B) 100% of the Employee’s Target Bonus for the year in which
the date of Employee’s Involuntary Termination occurs; (iii) full acceleration
of the vesting of all equity awards held by Employee at the time of the
Involuntary Termination, including any options, restricted stock, restricted
stock units or other awards; and (iv) reimbursement for the cost of continuation
of health insurance benefits provided to Employee immediately prior to the
Involuntary Termination pursuant to the terms of COBRA or other applicable law
for a period continuing until the earlier of eighteen (18) months following the
Involuntary Termination or the date upon which Employee is no longer eligible
for such COBRA or other benefits under applicable law (the “Change in Control
COBRA Coverage Period”). If any of the Company’s health benefits are self-funded
as of the date of Employee’s Involuntary Termination, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from Section 409A of
the Code or that is otherwise compliant with applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), instead of providing
the reimbursements as set forth in clause (iv) above, the Company shall instead
pay to Employee the foregoing monthly amount as a taxable monthly payment for
the Change in Control COBRA Coverage Period (or any remaining portion thereof).
The amounts payable pursuant to clauses (i) and (ii) above shall be payable in a
lump sum within five (5) days following the date Employee’s Release becomes
effective and irrevocable.
(d)Severance Upon Merger Termination. In the event that Employee suffers an
Involuntary Termination immediately following the closing of the transactions
contemplated by the Merger Agreement, then in addition to all accrued but unpaid
Annual Salary, including Annual Salary in respect of any accrued and accumulated
but unpaid vacation, due to Employee at the date of Employee’s termination of
employment, Employee will be entitled to receive solely the following severance
benefits (and Employee shall not be entitled to any severance or other payment
pursuant to any other subsection of this Section 4):
(i)    the Company shall pay to Employee in one lump sum an amount equal to the
sum of (A) the greater of (1) eighteen (18) months of Employee’s Annual Salary
that Employee


5

--------------------------------------------------------------------------------







Exhibit 10.1


was receiving immediately prior to the Involuntary Termination or (2) eighteen
(18) months of Employee’s Annual Salary that Employee was receiving immediately
prior to the Change in Control (the “Base Severance”), plus (B) any accrued but
unpaid bonus for the calendar year preceding Employee’s termination, to the
extent that all criteria for such bonus have been met (with the exception of the
requirement that Employee be employed on the date the bonus is to be paid) (as
determined by the Compensation Committee of the Board in its discretion), plus
(C) 100% of the Employee’s Target Bonus for the year in which the date of
Employee’s Involuntary Termination occurs (the amounts in clauses (A), (B) and
(C) of this clause (i), the “Base and Bonus Severance Obligation”);
provided, however, in the event the payment of the Base and Bonus Severance
Obligation in cash (and assuming that all other Company employees are terminated
at Closing (as defined in the Merger Agreement) and become entitled to severance
pursuant to their employment arrangements) would cause the Apricus Net Cash (as
defined in the Merger Agreement) to be less than $0, then Employee’s severance
shall be paid as follows:
(x)    Such portion of the Base and Bonus Severance Obligation payable to
Employee as would cause the Apricus Net Cash to be less than $0 (but in no event
more than 40% of the Base and Bonus Severance Obligation) (the “Equity-Settled
Severance Portion”) shall be paid as follows:


(I)    At the Closing, Employee will be granted a restricted stock unit under
the Company’s 2012 Stock Long Term Incentive Plan, as amended and restated (the
“2012 Plan”), denominated with a dollar value equal to 120% of the
Equity-Settled Severance Portion (the “Closing RSU”), which Closing RSU shall be
evidenced by an award agreement in the form attached hereto as Exhibit B. The
Closing RSU will vest in two equal installments on each of March 1, 2019 and
March 1, 2020, subject to Employee’s continued service to the Company as a
director on the applicable vesting date, subject to accelerated vesting in the
event (1) of a Change in Control or a Covered Transaction (as defined in the
2012 Plan), or (2) the failure of the Board to nominate Employee for reelection
to the Board or Employee’s failure to be reelected to the Board at any meeting
of the Company’s stockholders or any other involuntary termination of Employee’s
service as a member of the Board, or (3) Employee’s death or Permanent
Disability. The Closing RSU will provide for settlement within ten (10) days of
vesting in either (1) shares of Company common stock with an aggregate value
equal to the denominated dollar value vesting on the applicable vesting date
(which value shall be converted into Company shares based on the average closing
price of Company common stock over the twenty (20) trading days preceding the
settlement date) or (2) in the event any shares cannot be issued under the terms
of the 2012 Plan for any reason, including as a result of there being
insufficient shares available for issuance thereunder, in cash; provided,
however, that if such share settlement would not be possible as of the grant
date as a result of there being insufficient shares available for issuance under
the 2012 Plan or the issuance of such shares causing the Closing RSU to exceed
any individual award limits contained in the 2012 Plan, the award shall still be
granted but any share settlement


6

--------------------------------------------------------------------------------







Exhibit 10.1


shall be subject to the approval by the Board and/or the stockholders of the
Company of an amendment to the 2012 Plan permitting such share settlement (and
increasing or deleting such individual award limits) under the terms of the 2012
Plan. In addition, the Company may elect to settle the Closing RSU in cash. The
Company will permit Employee to elect net settlement of such Closing RSU for tax
withholding purposes. Employee shall be entitled to implement a 10b5-1 trading
plan with respect to the payment of tax withholding upon settlement of the
Closing RSU.


(II)    In the event the Closing RSU cannot be granted under the terms of the
2012 Plan for any reason, all of the Base and Bonus Severance Obligations shall
instead be paid in cash in a lump sum within five (5) days following the date
Employee’s Release becomes effective and irrevocable.
 
(y)    The remainder of the Base and Bonus Severance Obligation shall be paid in
cash in a lump sum within five (5) days following the date Employee’s Release
becomes effective and irrevocable.


(ii)     full acceleration of the vesting of all equity awards held by Employee
at the time of the Involuntary Termination, including any options, restricted
stock, restricted stock units or other awards, but excluding the Closing RSU, if
applicable; and
(iii)     reimbursement for the cost of continuation of health insurance
benefits provided to Employee immediately prior to the Involuntary Termination
pursuant to the terms of COBRA or other applicable law for a period continuing
until the earlier of eighteen (18) months following the Involuntary Termination
or the date upon which Employee is no longer eligible for such COBRA or other
benefits under applicable law (the “Merger Termination COBRA Coverage Period”).
If any of the Company’s health benefits are self-funded as of the date of
Employee’s Involuntary Termination, or if the Company cannot provide the
foregoing benefits in a manner that is exempt from Section 409A of the Code or
that is otherwise compliant with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), instead of providing the
reimbursements as set forth in clause (iv) above, the Company shall instead pay
to Employee the foregoing monthly amount as a taxable monthly payment for the
Merger Termination COBRA Coverage Period (or any remaining portion thereof). The
amounts payable pursuant to clauses (i) and (ii) above shall be payable in a
lump sum within five (5) days following the date Employee’s Release becomes
effective and irrevocable.
(e)Termination for Cause. Notwithstanding any other provision of this Agreement,
if Employee’s employment is terminated for Cause at any time, then Employee
shall not be entitled to receive payment of any severance benefits or any
continuation or acceleration of stock award vesting and all of Employee’s stock
awards shall remain subject to all applicable forfeiture provisions and transfer
restrictions. Employee will receive payment(s) for all accrued but unpaid Annual
Salary, including Annual Salary in respect of any accrued and accumulated but
unpaid vacation, due to Employee at the date of such termination.


7

--------------------------------------------------------------------------------







Exhibit 10.1


(f)Voluntary Resignation. If Employee voluntarily resigns from the Company under
circumstances which do not constitute an Involuntary Termination, then Employee
shall not be entitled to receive payment of any severance benefits, or option
acceleration, or relinquishment of forfeiture and transfer restrictions.
Employee will receive payment(s) for all accrued but unpaid Annual Salary,
including Annual Salary in respect of any accrued and accumulated but unpaid
vacation, due to Employee at the date of such termination.
5.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a)    “Cause” means any of the following: (i) Employee’s theft, dishonesty,
willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company or affiliate documents or records; (ii) Employee’s
material failure to abide by a Company’s or affiliate’s code of conduct or other
policies (including without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii) Employee’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company or an affiliate (including, without
limitation, Employee’s improper use or disclosure of confidential or proprietary
information); (iv) any intentional act by Employee which has a material
detrimental effect on the Company or an affiliate’s reputation or business; (v) 
Employee’s repeated failure or inability to perform any reasonable assigned
duties after written notice from the Company or an affiliate (including, without
limitation, habitual absence from work for reasons other than illness), and a
reasonable opportunity to cure, such failure or inability; (vi) any material
breach by Employee of any employment or service agreement between Employee and
the Company or an affiliate, which breach is not cured pursuant to the terms of
such agreement; or (vii) Employee’s conviction (including any plea of guilty or
nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which materially impairs Employee’s
ability to perform his duties with the Company or an affiliate.
(b)    “Change in Control” means the occurrence of any of the following:
(i)
an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the shareholders of Apricus immediately
before the Transaction do not retain immediately after the Transaction, in
substantially the same proportions as their ownership of shares of Apricus’
voting stock immediately before the Transaction, direct or indirect beneficial
ownership of more than fifty percent (50%) of the total combined voting power of
the outstanding voting securities of Apricus or such surviving entity
immediately outstanding after the Transaction, or, in the case of an Ownership
Change Event the entity to which the assets of Apricus were transferred (the
“Transferee”), as the case may be; or

(ii)
the liquidation or dissolution of Apricus.

For purposes of Section 5(b)(i), indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own


8

--------------------------------------------------------------------------------







Exhibit 10.1


Apricus or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities in Apricus or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive. The Board may also, but
need not, specify that other transactions or events constitute a Change in
Control.
(c)    “Involuntary Termination” shall include (i) any termination of Employee’s
employment by the Company (other than for Cause and other than as a result of
Employee’s death or Permanent Disability) or (ii) Employee’s voluntary
termination within sixty (60) days following the occurrence of any of the
following events without Employee’s written consent: (i) a material reduction or
material change in job duties, responsibilities, authority and requirements
inconsistent with Employee’s position with the Company and Employee’s prior
duties, responsibilities and requirements or a material negative change in
Employee’s reporting relationship (in each case, excluding any changes as a
result of the loss of any interim or temporary roles within the Company),
including, without limitation, the Employee ceasing to be the Chief Executive
Officer of a publicly-traded company following the occurrence of a Change in
Control; (ii) a material reduction of Employee’s base compensation (other than
in connection with a general decrease in base salaries for most officers of the
Company or successor corporation); or (iii) Employee’s refusal to relocate to a
facility or location more than fifty (50) miles from the Company’s current
location, provided that Employee will not resign due to such change, reduction
or relocation without first providing the Company with written notice of the
event or events constituting the grounds for Employee’s voluntary resignation
within thirty (30) days of the initial existence of such grounds and a
reasonable cure period of not less than thirty (30) days following the date of
such notice.


(d)    “Ownership Change Event” means the occurrence of any of the following
with respect to Apricus: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the shareholders of Apricus of more than
fifty percent (50%) percent of the outstanding voting stock of Apricus; (ii) a
merger or consolidation in which Apricus is a party, other than a change of
domicile; or (iii) the sale, exchange, or transfer of all or substantially all
of the assets of Apricus.
6.Limitation and Conditions on Payments.
(a)Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement to Employee: (i) constitute “parachute payments”
within the meaning of Section 280G of the Code; and (ii) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Employee’s severance benefits under Section 4 shall be payable either:


(i)
in full; or

(ii)
as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable



9

--------------------------------------------------------------------------------







Exhibit 10.1


federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by Employee on an after-tax basis, of the greatest
amount of severance benefits under Section 4, notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Any determination required under this Section 6 shall be made in writing
by independent public accountants selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6. Any reduction in severance benefits required by
this Section 6 shall occur in a manner necessary to provide Employee with the
greatest economic benefit. If more than one manner of reduction of severance
benefits is necessary to arrive at the reduced amount yields the greatest
economic benefit to Employee, the payments and benefits shall be reduced pro
rata.
(b)    Release Prior to Receipt of Benefits. Prior to the receipt of any
benefits under Sections 4(a), 4(b) (in the event of a termination of Employee’s
employment by reason of Permanent Disability), 4(c) or 4(d) of this Agreement,
Employee (or, in the event of Employee's incapacity due to Permanent Disability,
his legal representative) shall execute, and allow to become effective, a
release of claims agreement in the form attached hereto as Exhibit A (the
“Release”) not later than fifty-two (52) days following Employee’s employment
termination. In no event will the Company have any obligation to pay any
severance benefits under Sections 4(a), 4(b) (in the event of a termination of
Employee’s employment by reason of Permanent Disability), 4(c) or 4(d) of this
Agreement be provided to Employee until the Release becomes effective. In the
event the Release does not become effective within fifty-two (52) days following
Employee’s employment termination, the Company shall not have any obligation to
pay to Employee any severance benefits under Sections 4(a), 4(b) (in the event
of a termination of Employee’s employment by reason of Permanent Disability),
4(c) or 4(d).
(c)    Section 409A. All severance payments to be made upon a termination of
employment under this Agreement may be made only upon a “separation of service”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder. The parties acknowledge
and agree that the Merger Termination shall constitute Employee’s “separation
from service” for purposes of Section 409A of the Code and that the payments to
be made to Employee pursuant to Section 4(d) above are exempt from Section 409A
of the Code. Notwithstanding any provision to the contrary in this Agreement,
subject to Employee’s compliance with Section 6(b) and the other provisions of
this Section 6(c), any amount payable under Section 4 that is deemed deferred
compensation subject to Section 409A of the Code


10

--------------------------------------------------------------------------------







Exhibit 10.1


shall be paid on the sixtieth (60th) day following Employee’s “separation from
service.” Notwithstanding any provision to the contrary in this Agreement, if
Employee is deemed by the Company at the time of Employee’s separation from
service to be a “specified employee” for purposes of Code Section
401A(a)(2)(B)(i), to the extent delayed commencement of any portion of the
benefits to which Employee is entitled under this Agreement is required in order
to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i), such
portion of Employee’s benefits shall not be provided to Employee prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s “separation of service” with the Company or (ii) the date of
Employee’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 6(c) shall be paid in a lump sum to Employee, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. For
purposes of Code Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), Employee’s right to receive
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. It
is intended that none of the severance payments and benefits to be provided
hereunder will be subject to Section 409A of the Code and any ambiguities herein
will be interpreted to be so exempt or, if not so exempt, to comply with Section
409A of the Code. Employee and the Company agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, to the extent that any amendment to this Agreement with respect to the
payment of any severance payments or benefits would constitute under Code
Section 409A a delay in a payment or a change in the form of payment, then such
amendment must be done in a manner that complies with Code Section
409A(a)(4)(C). Any reimbursement of expenses or in-kind benefits payable under
this Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Employee’s
taxable year following the taxable year in which Employee incurred the expenses.
The amount of expenses reimbursed or in-kind benefits payable during any taxable
year of Employee’s shall not affect the amount eligible for reimbursement or
in-kind benefits payable in any other taxable year of Employee's, and Employee’s
right to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit.
7.    Proprietary Information and Inventions Agreement. Employee has executed
and agrees to abide by the terms of the Company’s form of Proprietary
Information and Inventions Agreement, which shall survive termination of
Employee’s employment with the Company and the termination of this Agreement.
8.    Conflicts. Employee represents that Employee’s performance of all the
terms of this Agreement will not breach any other agreement to which Employee is
a party. Employee has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that Employee is entering into or
has entered into an employment relationship with the Company of Employee’s own
free will and that Employee has not been solicited as an employee in any way by
the Company.


11

--------------------------------------------------------------------------------







Exhibit 10.1


9.    Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
10.    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to Employee shall be
addressed to Employee at the home address which Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.


11.    Miscellaneous Provisions.


(a)No Duty to Mitigate. Employee shall not be required to mitigate the amount of
any payment contemplated by this Agreement (whether by seeking new employment or
in any other manner), nor shall any such payment be reduced by any earnings that
Employee may receive from any other source.


(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)Whole Agreement. This Agreement replaces the Prior Agreement in its entirety.
Other than any indemnification agreement entered into between the Company and
Employee in connection with Employee’s employment, any outstanding stock option
or other equity compensation award agreements and the Proprietary Information
and Inventions Agreement executed by Employee, no agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement
supersedes any agreement of the same title and concerning similar subject matter
dated prior to the Effective Date, including any offer letter between Employee
and the Company, and by execution of this Agreement both parties agree that any
such predecessor agreement shall be deemed null and void.


(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.


12

--------------------------------------------------------------------------------







Exhibit 10.1




(e)Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.


(f)Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Employee’s employment or the termination thereof or this Agreement
shall be settled by final and binding arbitration in the County of San Diego,
California, before a single neutral arbitrator in accordance with the National
Rules for the Resolution of Employment Disputes (the “Rules”) of the American
Arbitration Association (“AAA”), and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. The Rules may be
found online at www.adr.org. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, the parties agree that, to the extent permitted by
law, the arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party; provided, further, that the prevailing party shall
be reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of Employee’s
taxable year following the taxable year in which the fees, costs and expenses
were incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the tenth (10th) anniversary of the date of the
termination of my employment. Other costs of the arbitration, including the cost
of any record or transcripts of the arbitration, AAA’s administrative fees, the
fee of the arbitrator, and all other fees and costs, shall be borne by the
Company. This Section 11(f) is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under the Agreement or relating to my employment or the termination thereof;
provided, however, that Employee shall retain the right to file administrative
charges with or seek relief through any government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (i) claims for workers’ compensation, state disability insurance
or unemployment insurance; (ii) claims for unpaid wages or waiting time
penalties brought before the California Division of Labor Standards Enforcement;
provided, however, that any appeal from an award or from denial of an award of
wages and/or waiting time penalties shall be arbitrated pursuant to the terms of
this paragraph; and (iii) claims for administrative relief from the United
States Equal Employment Opportunity Commission and/or the California Department
of Fair Employment and Housing (or any similar agency in any applicable
jurisdiction other than California); provided, further, that Employee shall not
be entitled to obtain any monetary relief through such agencies other than
workers’ compensation benefits or unemployment insurance benefits. This
paragraph shall not limit either party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive


13

--------------------------------------------------------------------------------







Exhibit 10.1


relief, in any court of competent jurisdiction pursuant to California Code of
Civil Procedure § 1281.8 or any similar statute of an applicable jurisdiction.
Seeking any such relief shall not be deemed to be a waiver of such party’s right
to compel arbitration. Both the Company and Employee expressly waive their right
to a jury trial.


(g)Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.
Notwithstanding the foregoing, in the event of any dispute arising under or
relating to this Agreement, the arbitrator or court may, but shall not be
required to, award the prevailing party its fees and expenses, including
reasonable attorneys’ fees.


(h)No Assignment of Benefits. The rights of Employee to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 11(h) shall be void. This
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement.


(i)Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.


(j)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate, and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs Employee. No such assignment shall,
however, relieve the Company of its obligations hereunder.


(k)Non-Disparagement. Upon any termination of employment or service, Employee
agrees that he/she will not, directly or indirectly through affiliates or
associates, make any written or oral communications that could reasonably be
considered to be disparaging of the Company in any respect, including, but not
limited to, the Company’s business, technology, products, executives, officers,
directors, former executives, consultants, contractors or agents. Additionally,
the Company agrees that the Board and the Company’s executive officers will not
make (or direct the Company to make) any written or oral communications that
could reasonably be considered to be disparaging of Employee in any respect.
Nothing in this Section shall preclude Employee or any representative of the
Company from testifying truthfully in any deposition or judicial or
administrative proceeding. Moreover, nothing in this Section applies to
communications to Employee’s immediate family or communications by Employee or
representatives of the Company to their respective attorneys, or to pleadings or
other documents in any proceeding to enforce this Agreement or between Employee
and the Company.
(l)    Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.


14

--------------------------------------------------------------------------------







Exhibit 10.1




(m)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


(n)    Whistleblower Provision. Nothing herein is intended to or shall prevent
Employee from communicating directly with, cooperating with, or providing
information to, any federal, state or local government regulator, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice.




[Signature page follows]


15

--------------------------------------------------------------------------------







Exhibit 10.1


The parties have executed this Agreement on the date first written above.


APRICUS BIOSCIENCES, INC.






By: /s/ Kleanthis G. Xanthopoulos
Name: Kleanthis G. Xanthopoulos, Ph.D.
Title: Chairman




EMPLOYEE






Signature: /s/ Richard W. Pascoe

Print Name: Richard W. Pascoe
    




        




16

--------------------------------------------------------------------------------







Exhibit 10.1


EXHIBIT A
FORM OF RELEASE OF CLAIMS




FOR AND IN CONSIDERATION OF the severance payments and benefits to be provided
to me in connection with the involuntary termination of my employment, as set
forth in Section 4[insert relevant subsection] of the Second Amended and
Restated Employment Agreement between me and Apricus Biosciences, Inc. (the
“Company”), dated as of August [ ], 2018 (the “Agreement”), which are
conditioned on my signing this Release of Claims and not revoking this Release
of Claims as provided below, and to which I am not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge the
Company, its subsidiaries and other affiliates and all of their respective past,
present and future officers, directors, shareholders, employees, employee
benefit plans, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns and all others connected with
any of them (all of the foregoing, the “Company Released Parties”), both
individually and in their official capacities, from any and all causes of
action, rights or claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way related to, resulting from,
arising out of or connected with my employment by or service to the Company or
any of its subsidiaries or other affiliates or the termination of that
employment or service or pursuant to any federal, state or local law, regulation
or other requirement (including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act (the “ADEA Claims”), Employee Retirement Income
Security Act, the Americans with Disabilities Act, and the wage and hour, wage
payment, and fair employment practices laws of the state or states in which I
have been employed by the Company or any of its subsidiaries or other
affiliates, each as amended from time to time).


In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, as well as under any other statutes or common law principles of
similar effect, and do so understanding and acknowledging the significance of
such specific waiver of Section 1542, which Section states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of such Claim or Claims.




17

--------------------------------------------------------------------------------







Exhibit 10.1


Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement based on the Company’s executory obligations under
the Agreement after the effective date of this Release of Claim; (ii) any right
of indemnification or contribution that I have pursuant to the articles of
incorporation or by-laws of the Company or pursuant to California law,
including, but not limited to Labor Code section 2802, (iii) all rights to any
outstanding options, restricted stock, restricted stock units or other awards to
the extent vested and exercisable pursuant to the terms of the awards and the
plans under which they were granted as of the termination of my employment; and
(iv) any right which cannot be waived by operation of law, including claims for
indemnification under the California Labor Code and/or California Corporations
Code, unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims for workers’ compensation
insurance benefits under the terms of any workers’ compensation insurance policy
or fund of the Company or any claims pursuant to the terms and conditions of the
federal law known as COBRA or any comparable state law, including Cal-COBRA; and
(v) my right to bring to the attention of the Equal Employment Opportunity
Commission or the California Department of Fair Employment and Housing or any
other federal, state or local government agency claims of discrimination, or
from participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
government agency; provided, however, that I do release my right to secure any
damages for alleged discriminatory treatment. This Release shall be deemed
and/or become ineffective and null and void in the event that any payments or
benefits, including severance benefits contemplated or described in the
Agreement have not been made or are not made in accordance with and pursuant to
the terms set forth in Section 4[insert relevant subsection] of the Agreement.
If any severance benefits and payments described in the Agreement are not made,
then, Employee shall be free to pursue claims he would have had but for the
release, including, but not limited to, claims for severance or other benefits
under his Agreement.


I hereby represent, warrant and agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company, its
subsidiaries and other affiliates, or otherwise, through the date on which my
employment with the Company terminated and that, exclusive only of the Company’s
provision to me of the severance benefits in accordance with the terms and
conditions set forth in Section 4[insert relevant subsection] of the Agreement,
no further compensation of any kind shall be due to me from the Company or any
of the other Company Released Parties as a result of my employment now ended.
Without limiting the generality of the foregoing, I specifically acknowledge and
agree that I have been paid in full all base salary, bonus compensation and pay
for unused vacation due to me and that I have been reimbursed for all business
expenses I incurred in the performance of my duties for the Company and the
other Company Released Parties.


Effective as of the date of my termination of employment, I hereby confirm my
resignation from all officer positions I hold or previously held with the
Company or any subsidiary. I further agree that I will execute any additional
documents that the Company may reasonably request in connection with the
foregoing.


I understand that I must immediately return to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to the business


18

--------------------------------------------------------------------------------







Exhibit 10.1


(whether present or otherwise) of the Company, its subsidiaries and other
affiliates and all keys, access cards, credit cards, computer hardware and
software, telephones and other property of the Company, its subsidiaries and
other affiliates and any copies thereof in my possession or control.


I have previously entered into the Company’s standard proprietary information
and inventions agreement (the “Proprietary Information and Inventions
Agreement”). I agree to continue to perform my obligations thereunder.


Nothing in this Release of Claims shall be deemed to restrict my right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation.


This Release of Claims creates legally binding obligations and I acknowledge
that I am hereby advised by the Company to seek the advice of an attorney prior
to signing this Release of Claims.


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to [twenty-one (21)][forty-five
(45)] days from the date I receive it, provided that I sign and return it to the
Company no later than the [twenty-first (21st)][forty-fifth (45th)] day after
such receipt. I acknowledge that I have had sufficient time to consider this
Release of Claims and to consult with an attorney, if I wished to do so, or to
consult with any other person of my choosing before signing; and that I am
signing this Release of Claims knowingly, voluntarily and with a full
understanding of its terms. I represent and acknowledge that if I am executing
this Release of Claims before the foregoing period has elapsed, I do so
knowingly, voluntarily and upon the advice of and with the approval of my legal
counsel (if any), and I voluntarily waive any remaining portion of the
consideration period. I further acknowledge that, in signing this Release of
Claims, I have not relied on any promises or representations, express or
implied, that are not set forth in writing expressly in the Agreement or this
Release of Claims.


I understand that I may revoke this Release of Claims solely with respect to any
potential ADEA Claims at any time within seven (7) days of the date of my
signing by written notice to the Company c/o the Chief Executive Officer and
that this Release of Claims will take full effect on the eighth calendar day
after my signing and only if I have not revoked it during the preceding
seven-day revocation period. Notwithstanding my election to revoke with respect
to any potential ADEA Claims, I acknowledge that all other terms of this Release
of Claims shall remain in full force and effect. I further acknowledge that I
shall not be entitled to any payments under Section 4[insert relevant
subsection] of the Agreement unless this Release of Claims is executed and
becomes effective not later than [thirty (30)][fifty-two (52)] days following
the date of my termination of employment.


[I acknowledge that I have been provided with a notice, as required by the Older
Workers Benefit Protection Act of 1990, that contains information about the job
titles and ages of all


19

--------------------------------------------------------------------------------







Exhibit 10.1


individuals eligible or selected to receive the severance package and the ages
of all individuals in the same job classification or organizational unit who are
not eligible or selected for the severance package. (See Attachment 1.)]


This Release of Claims, the Agreement and the Proprietary Information and
Inventions Agreement constitute the entire agreement of the Company and me in
respect of the subject matter contained herein and therein and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral. This Release of Claims may be amended or modified only
with my written consent and the written consent of an authorized representative
of the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.


The validity, interpretation, construction and performance of this Release of
Claims shall be governed by the laws of the State of California without
reference to conflict of laws provisions.


If any term or provision of this Release of Claims or the application thereof to
any circumstance shall, in any jurisdiction and to any extent, be invalid or
unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Release of Claims or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefore to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.


This Release of Claims may be executed in counterparts, each of which shall be
deemed an original, but all of which together will constitute one and the same
instrument.


Any dispute, claim or controversy based on, arising out of or relating to my
employment or the termination thereof or the Agreement shall be settled by final
and binding arbitration in the County of San Diego, California, before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. The Rules may be found online at www.adr.org. Arbitration
may be compelled pursuant to the California Arbitration Act (Code of Civil
Procedure §§ 1280 et seq.). If the parties are unable to agree upon an
arbitrator, one shall be appointed by the AAA in accordance with its Rules. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case; however, the parties
agree that, to the extent permitted by law, the arbitrator may, in his or her
discretion, award reasonable attorneys’ fees to the prevailing party; provided,
further, that the prevailing party shall be reimbursed for such fees, costs and
expenses within forty-five (45) days following any such award, but in no event
later than the last day of my taxable year following the taxable year in which
the fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth (10th)
anniversary of the date of the termination of my employment. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration,
AAA’s administrative fees, the fee of the arbitrator, and all other fees and
costs, shall be borne by the Company. This


20

--------------------------------------------------------------------------------







Exhibit 10.1


paragraph is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under the
Agreement or relating to my employment or the termination thereof; provided,
however, that I shall retain the right to file administrative charges with or
seek relief through any government agency of competent jurisdiction, and to
participate in any government investigation, including but not limited to (i)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (ii) claims for unpaid wages or waiting time penalties brought before
the California Division of Labor Standards Enforcement; provided, however, that
any appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this paragraph; and (iii)
claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than
California); provided, further, that I shall not be entitled to obtain any
monetary relief through such agencies other than workers’ compensation benefits
or unemployment insurance benefits. This paragraph shall not limit either
party’s right to obtain any provisional remedy, including, without limitation,
injunctive or similar relief, from any court of competent jurisdiction as may be
necessary to protect their rights and interests pending the outcome of
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both the Company and I expressly waive our right to a jury trial.


Intending to be legally bound, I have signed this Release of Claims as of the
date written below.


Signature:                                                         
Name: Richard W. Pascoe                    


Date Signed:                            




Acknowledged and Agreed:


APRICUS BIOSCIENCES, INC.




Signature:                                                          
Name:                                                                
Title:                                                                
Date Signed:                            


21

--------------------------------------------------------------------------------







Exhibit 10.1


EXHIBIT B
FORM OF CLOSING RSU AGREEMENT


APRICUS BIOSCIENCES, INC.
2012 STOCK LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT


Apricus Biosciences, Inc., a Nevada corporation (the “Company”), pursuant to its
2012 Stock Long Term Incentive Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an award of restricted stock units (“Restricted
Stock Units” or “RSUs”) with respect to the aggregate “Grant Value” set forth
below. This award for Restricted Stock Units (this “Award”) is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Unit
Agreement”) and the Plan, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Restricted Stock Unit Agreement.


22

--------------------------------------------------------------------------------







Exhibit 10.1


Participant:
Richard W. Pascoe
Grant Date:
 
Grant Value:
$
Distribution Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the Grant Value
subject to the Award shall be distributable as it vests pursuant to the Vesting
Schedule in accordance with Section 2.1(c) of the Restricted Stock Unit
Agreement.
Vesting Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the Grant Value
subject to the Award shall vest in two equal installments on each of March 1,
2019 and March 1, 2020, provided that Participant shall not have had a
termination of Employment prior to such date.
Notwithstanding the foregoing, the Award shall become fully vested on an
accelerated basis in the event of (1) a Change in Control or a Covered
Transaction, or (2) (a) the failure of Participant to be nominated for
reelection to the Board, (b) Participant’s failure to be reelected to the Board
at any meeting of the Company’s stockholders (or by action by the Company’s
stockholders by written consent in lieu of a meeting), (c) Participant’s removal
from the Board by the Company’s stockholders or (d) any other involuntary
termination of Participant’s status as a member of the Board, or (3)
Participant’s death or Permanent Disability.
For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following: (1) an Ownership Change Event or a series of related
Ownership Change Events (collectively, a “Transaction”) in which the
shareholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or such surviving entity immediately outstanding after the
Transaction, or, in the case of an Ownership Change Event the entity to which
the assets of the Company were transferred (the “Transferee”), as the case may
be; or (2) the liquidation or dissolution of the Company. For purposes of this
definition, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company or the Transferee,
as the case may be, either directly or through one or more subsidiary
corporations or other business entities. The Board shall have the right to
determine whether multiple sales or exchanges of the voting securities in the
Company or multiple Ownership Change Events are related, and its determination
shall be final, binding and conclusive. The Board may also, but need not,
specify that other transactions or events constitute a Change in Control.
For purposes of this Agreement, a “Permanent Disability” shall be deemed to have
occurred when Participant has qualified for benefits (including satisfaction of
any applicable waiting period) under the Company’s or a subsidiary’s long-term
disability insurance arrangement.
For purposes of this Agreement, “Ownership Change Event” means the occurrence of
any of the following with respect to the Company: (1) the direct or indirect
sale or exchange in a single or series of related transactions by the
shareholders of the Company of more than fifty percent (50%) percent of the
outstanding voting stock of the Company; (2) a merger or consolidation in which
the Company is a party, other than a change of domicile; or (3) the sale,
exchange, or transfer of all or substantially all of the assets of the Company.
The Award is being granted to Participant in consideration of his services as an
employee of the Company.



By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Participant has reviewed the Restricted Stock Unit Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Unit Agreement.


23

--------------------------------------------------------------------------------







Exhibit 10.1


The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.
APRICUS BIOSCIENCES, INC.
 
PARTICIPANT
By:
     
 
By:
   
Name:
     
 
 
   
Title:
     
 
Name:
     
Address:
11975 El Camino Real, Suite 300 San Diego, CA 92130
 
Address:
 





24

--------------------------------------------------------------------------------







Exhibit 10.1


EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Apricus Biosciences, Inc., a Nevada corporation (the “Company”) has granted to
Participant the Award described in the Grant Notice under the Company’s 2012
Stock Long Term Incentive Plan (the “Plan”).


ARTICLE I.
GENERAL


1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.


1.2    Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


ARTICLE II.    AWARD OF RESTRICTED STOCK UNITS


2.1    Award of Restricted Stock Units.


(a)    Award. In consideration of Participant’s past and/or continued employment
with or service to the Company or any Affiliate and for other good and valuable
consideration, the Company hereby grants to Participant the Award, subject to
all of the terms and conditions set forth in this Agreement, the Grant Notice
and the Plan. Prior to actual issuance of any shares of Stock or cash in
settlement of the Grant Value, the Award represents an unsecured obligation of
the Company, payable only from the general assets of the Company.


(b)    Vesting. The Award shall vest in accordance with the Vesting Schedule set
forth in the Grant Notice. Unless and until the Award has vested in accordance
with the vesting schedule set forth in the Grant Notice, Participant will have
no right to any distribution with respect to such unvested portion of the Award.
Subject to the acceleration provisions set forth in the Grant Notice, in the
event of Participant’s termination of Employment prior to the vesting of the
entire Award, any unvested portion of the Award will terminate automatically
without any further action by the Company and be forfeited without further
notice and at no cost to the Company.


(c)    Distribution.


(i)    Subject to the terms and provisions of the Plan and this Agreement,
within ten (10) days following the vesting date of all or a portion of the Award
specified in the Vesting Schedule set forth in the Grant Notice, the portion of
the Grant Value set forth in the Grant Notice with respect to which Participant
has vested as of such vesting date shall be paid to Participant (or in the event
of Participant’s death, to his or her estate) in the form of such number of
shares of Stock as is determined by dividing (A) the portion of the Grant Value
set forth in the Grant Notice with respect to which Participant has vested as of
such vesting date by (B) the average closing price of the Company’s Stock over
the twenty (20) trading days preceding the date such shares of Stock will be
distributed to Participant.


(ii)    Subject to the last two sentences of this Section 2.1(c)(ii), and any
limitations set forth in the Plan (including any applicable individual award
limits in the Plan) all distributions shall be made by the Company in the form
of whole shares of Stock. In lieu of any fractional share of Stock, the Company
shall make a cash payment to Participant equal to the fair market value of such
fractional share on the date the shares are issued pursuant to this Section 2.1.
Notwithstanding the foregoing, in the event shares of Stock cannot be issued to
Participant as required by Section 2.1(c)(i) as a result of the vesting of all
or a portion of the Award within the time period set forth therein under the
terms of the Plan for any reason, including as a result of there being
insufficient shares of Stock


25

--------------------------------------------------------------------------------







Exhibit 10.1


available for issuance thereunder, or for any other reason (including to the
extent such issuance would result in a violation of any applicable individual
award limits in the Plan), the Grant Value with respect to which Participant has
vested as of such vesting date shall instead be paid to Participant in cash
within ten (10) days following the applicable vesting date; provided that if the
settlement of the Award in shares of Stock is not possible as of the Grant Date
as a result of there being insufficient shares available for issuance under the
Plan or the issuance of such shares of Stock causing the Award to exceed any
individual award limits contained in the Plan, the settlement of the Award in
shares of Stock pursuant to this Section 2.1(c)(ii) shall be subject to the
approval by the Board and/or the stockholders of the Company of an amendment to
the Plan permitting such share settlement (and increasing or deleting such
individual award limits) under the terms of the Plan. In addition,
notwithstanding anything to the contrary in this Agreement, the Company may
elect, in its discretion, to make any distribution with respect to this Award in
cash.


(iii)    The time of distributions with respect to the Award may not be changed
except as may be permitted by the Administrator in accordance with the Plan and
Section 409A of the Code and the Treasury Regulations thereunder.


2.2    Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):


(a)    The Company and its Affiliates have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Affiliate, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
Participant is ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any Affiliate
takes with respect to any tax withholding obligations that arise in connection
with the Award. Neither the Company nor any Affiliate makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding or vesting of the Award or the subsequent sale of Stock. The
Company and its Affiliates do not commit and are under no obligation to
structure the Award to reduce or eliminate Participant’s tax liability. The
Participant may elect to satisfy the tax withholding obligation in one or more
of the forms specified below:


(i)     by cash or check made payable to the Company or the Affiliate with
respect to which the withholding obligation arises;


(ii)     to the extent the Award is settled in cash pursuant to Section 2.1(c)
above, by the deduction by the Company of such amount from the amounts payable
to Participant upon vesting of the Award;


(iii)     to the extent the Award is settled in shares of Stock pursuant to
Section 2.1(c) above, by means of the Company withholding a net number of vested
shares of Stock otherwise issuable pursuant to the Award having a then current
fair market value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Affiliates based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes;


(iv)     to the extent the Award is settled in shares of Stock pursuant to
Section 2.1(c) above, by tendering vested shares of Stock having a then current
fair market value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Affiliates based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes;


(v)     to the extent the Award is settled in shares of Stock pursuant to
Section 2.1(c) above, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to the Stock issuable pursuant to the Award then vesting and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company or its Affiliate with respect to which the tax withholding obligation
arises in satisfaction of such obligation based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; provided that payment of such proceeds is then made to the
Company or the applicable Affiliate at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or


26

--------------------------------------------------------------------------------







Exhibit 10.1




(vi)    in any combination of the foregoing.


(b)     In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.2(a), the Company shall satisfy all or any
portion of Participant’s required payment obligation pursuant to
Section 2.2(a)(ii) or Section 2.2(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the Award to Participant or his legal representative unless and
until Participant or his legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Participant resulting from the
grant of the Award, the distribution of the shares of Stock or cash issuable
with respect thereto, or any other taxable event related to the Award, provided
that no payment shall be delayed under this Section 2.2(b) if such delay will
result in the imposition of taxes or penalties under Section 409A of the Code.


(c)    In the event Participant’s tax withholding obligation will be satisfied
under Section 2.2(a)(iii) above, then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those shares of Stock
issuable to Participant upon settlement of the Award as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy Participant’s
tax withholding obligation. Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described above, including the transactions
described in the previous sentence, as applicable. Any shares of Stock to be
sold at the Company’s direction through a broker-assisted sale will be sold on
the day the tax withholding obligation arises (i.e., the date Stock is
delivered) or as soon thereafter as practicable. The shares of Stock may be sold
as part of a block trade with other participants of the Plan in which all
participants receive an average price. Participant will be responsible for all
broker’s fees and other costs of sale, and Participant agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. To the extent the proceeds of such sale exceed Participant’s
tax withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as practicable. Participant acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Participant’s tax withholding obligation. The Company may refuse to issue any
shares of Stock in settlement of the Award to Participant until the foregoing
tax withholding obligations are satisfied.


(d)     Participant shall be entitled to implement a 10b5-1 trading plan with
respect to the payment of any tax withholding in connection with the vesting
and/or settlement of the Award and the Company agrees to take all reasonable
actions necessary to approve or implement any such plan.


2.3    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any shares of Stock or cash issuable upon the vesting of the
Award prior to the fulfillment of all of the following conditions:


(a)     the admission of the Stock to listing on all stock exchanges on which
such shares of Stock are then listed;


(b)     the completion of any registration or other qualification of the Stock
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable;


(c)     the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    the lapse of any such reasonable period of time following the date the
Award vests as the Administrator may from time to time establish for reasons of
administrative convenience, subject to Section 409A of the Code and the Treasury
Regulations and other guidance issued thereunder; and




27

--------------------------------------------------------------------------------







Exhibit 10.1


(e)     the receipt by the Company of full payment of any applicable withholding
tax in any manner permitted under Section 2.2 above.


2.4    Other Forfeiture and Claw-Back Provisions. Participant hereby
acknowledges and agrees that the Award and any shares of Stock or cash issued or
paid to Participant in settlement of the Award are subject to the provisions of
Section 6(a)(5) of the Plan.


2.5    Trading Restrictions.


(a)    The Company may establish periods from time to time during which
Participant’s ability to engage in transactions involving the Company’s Stock is
subject to specific restrictions (“Restricted Periods”). Notwithstanding any
other provisions herein, Participant may not sell or otherwise dispose of any
shares of Stock acquired pursuant to the Award during an applicable Restricted
Period unless such sale or other disposition is specifically permitted by the
Company, in its sole discretion. Participant may be subject to restrictions
giving rise to a Restricted Period for any reason that the Company determines
appropriate, including, restrictions generally applicable to employees or groups
of employees or restrictions applicable to Participant during an investigation
of allegations of misconduct or conduct detrimental to the Company or any
Affiliate by Participant.


(b)    Participant acknowledges and agrees that the Award, any other equity
awards now held by Participant or hereafter acquired by Participant, and any
shares of Stock issuable upon exercise, vesting or settlement thereof, shall be
subject to the terms and conditions of any stock ownership or retention
guidelines (the “Guidelines”) adopted from time to time by the Company to the
extent such Guidelines are by their terms applicable to Participant. Participant
hereby acknowledges and agrees that the Administrator shall have the authority
to review Participant’s compliance (or progress towards compliance) with such
Guidelines from time to time and, in its sole discretion, to impose such
conditions, restrictions or limitations on Participant, the Award, other equity
awards held by Participant and other shares of Stock issuable upon exercise,
vesting or settlement thereof as the Administrator determines to be necessary or
appropriate in order to achieve the purposes of such Guidelines.


ARTICLE III.    
OTHER PROVISIONS


3.1    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Stock issuable hereunder
unless and until certificates representing such shares of Stock (which may be in
book-entry form) shall have been issued and recorded on the books and records of
the Company or its transfer agents or registrars, and delivered to Participant
(including through electronic delivery to a brokerage account). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such issuance, recordation and delivery, except as provided in
Section 7 of the Plan. After such issuance, recordation and delivery,
Participant shall have all the rights of a shareholder of the Company, including
with respect to the right to vote the shares of Stock and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the shares of Stock.


3.2    No Right to Continued Employment. Nothing in the Plan, the Grant Notice,
or this Agreement shall confer upon Participant any right to continue in the
employ or service of the Company or any Affiliate or shall interfere with or
restrict in any way the rights of the Company and any Affiliate, which rights
are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.


3.3    Award and Interests Not Transferable. This Award and the rights and
privileges conferred hereby may not be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent unless and until the Award
has vested and the shares of Stock or cash underlying the Award have been
issued, and all restrictions applicable to such shares of Stock or cash have
lapsed. Neither the Award nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or


28

--------------------------------------------------------------------------------







Exhibit 10.1


equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.


3.4    Adjustments. Participant acknowledges that the Award, including the
vesting of the Award and the number of shares of Stock subject to the Award, is
subject to adjustment in the discretion of the Administrator upon the occurrence
of certain events as provided in this Agreement and Section 7 of the Plan.


3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 3.5, either party
may hereafter designate a different address for notices to be given to that
party. Any notice shall be deemed duly given when sent via email (if to
Participant) or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.


3.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


3.7    Governing Law; Severability. The laws of the State of Nevada shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.


3.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all provisions of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is granted
and may be settled, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, the Grant
Notice and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.


3.9    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.


3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.


3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Award, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


3.12    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification,


29

--------------------------------------------------------------------------------







Exhibit 10.1


suspension or termination of this Agreement shall alter the terms of the Award
so as to affect materially and adversely Participant’s rights hereunder without
the prior written consent of Participant.


3.13    Electronic Delivery and Paperless Administration. By accepting this
Award, Participant hereby consents and agrees to receive any and all
documentation related to the Award by electronic delivery and agrees to
participate in the Plan through an online or electronic system, such as a system
using an internet website or interactive voice response, maintained by the
Company or a third party designated by the Company. In addition, in order to
facilitate the administration of the Company’s equity administration by a third
party, and for such third party administrator to provide reporting to the
Company or its Affiliates on shares of Stock held within Participant’s account
by such third party administrator, Participant hereby provides his or her
consent on the sharing of this information by such third party administrator
with the Company and its Affiliates. The foregoing consent shall lapse upon
Participant’s termination of Employment or his or her earlier revocation of such
consent in writing to the Company.


3.14    Section 409A.


(a)    Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to comply with the requirements of Section 409A.


(b)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the shares
of Stock or cash issuable pursuant to the Award hereunder shall be distributed
to Participant no later than the later of: (i) the fifteenth (15th) day of the
third month following Participant’s first taxable year in which such Award (or
the relevant portion thereof) is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth (15th) day of the third month following first
taxable year of the Company in which such Award (or the relevant portion
thereof) is no longer subject to substantial risk of forfeiture, as determined
in accordance with Section 409A and any Treasury Regulations and other guidance
issued thereunder.


(c)    For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment
that Participant may be eligible to receive under this Agreement shall be
treated as a separate and distinct payment.


3.15    Limitation on Participant's Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award, and rights no
greater than the right to receive the Stock or cash as a general unsecured
creditor.


30